Citation Nr: 0116573	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-01 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.  

2.  Entitlement to service connection for residuals of a 
dislocation of the proximal interphalangeal joint of the 
right little finger.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1972 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In September 1997, the veteran claimed service connection for 
stomach, headache and left hand disorders.  A March 1998 
rating decision denied the claims and the veteran was 
notified by letter dated in April 1998.  He did not file a 
timely notice of disagreement.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  In September 
2000, the RO denied claims of new and material evidence to 
reopen a claim for service connection for a nervous condition 
to include depression, evaluation of degenerative changes of 
the left knee with chondromalacia, and entitlement to a total 
disability rating based on individual unemployability.  The 
veteran was notified in September 2000 and a notice of 
disagreement is not of record.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction over these 
issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

In March 1997, the veteran claimed service connection for 
post-traumatic stress disorder (PTSD), anxiety, and 
alcohol/drug problems.  The PTSD claim was the subject of an 
August 1997 rating decision and the current appeal.  However, 
the Board further notes that, until very recently, the law 
prohibited an award of VA "compensation" in cases involving 
claims filed after October 31, 1990, for disability due to 
alcohol or drug abuse-regardless of whether the claim was 
based on direct or secondary service connection.  See 
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(m), 3.301, 3.310(a); VAOPGCPREC 2-97 (Jan. 
16, 1997); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Rather, a veteran could only establish service connection for 
purposes of obtaining VA benefits "other than 
compensation," and even then, only in those rare instances 
if entitlement to secondary service connection for alcohol or 
drug abuse was demonstrated pursuant to 38 C.F.R. § 3.310(a).  
VAOPGCPREC 2-98 (Feb. 10, 1998); Barela v. West, 11 Vet. App. 
280 (1998).  That holding and interpretation of the U.S. 
Court of Appeals for Veterans Claims (Court) in Barela, of 38 
U.S.C.A. § 1110, as amended by § 8052(a)(2) of the Omnibus 
Budget Reconciliation Act of 1990 ("OBRA"), Pub. L. No. 
101-508, 104 Stat. 1388, 
1388-91, was "binding precedent" on the Board and the rest 
of VA and absolutely barred recovery to the extent the 
veteran was seeking increased compensation for alcohol abuse 
disability, either as secondarily service-connected or as 
evidence of the increased severity of, for example, a 
service-connected PTSD.

In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) found otherwise-holding that 38 
U.S.C.A. 1110, when read in light of its legislative history, 
does not preclude a veteran from receiving "compensation" 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  
Instead, this statute precludes compensation only in two 
situations:  (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities, such as cirrhosis of the 
liver, that result from primary alcohol abuse.  By 
"primary," the Federal Circuit Court indicated that it 
meant an alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  But the Federal 
Circuit Court went on to indicate, though, that it did not 
think that the language of § 1110 precludes compensation in a 
third situation ... (3) "where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder."  By using the terms "disability resulting from" 
or "disability [that] is a result of," the Federal Circuit 
Court believed that Congress intended the cause of the 
disability to be determinative in assessing whether, under 
§ 1110, a disability qualifies for either authorization for 
compensation under the provision or whether it fits within 
the language of express exclusion from compensation.

As a result of the recent change in law governing claims for 
alcohol/drug problems, the RO may need to readjudicate the 
veteran's earlier claim on this basis, along with his claim 
for an anxiety disorder, also alluded to above, which has yet 
to be adjudicated.  Therefore, these claims are referred to 
the RO for appropriate development and consideration.  
Although a July 1986 decision of the RO denied service 
connection for a constitutional or developmental abnormality, 
the current claim for an acquired psychiatric disability is a 
new claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  See also Spencer v. Brown, 4 Vet. App. 283 (1993).  

The claims for service connection for residuals of a 
dislocation of the proximal interphalangeal joint of the 
right little finger, and for PTSD, will be the subject of a 
remand at the end of this decision, whereas the Board will go 
ahead and decide whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
left eye disorder.

FINDINGS OF FACT

1.  In May 1991, the RO denied the veteran's claim for 
service connection for residuals of a left eye injury.  He 
was notified in June 1991 and did not appeal.  

2.  Evidence of record at the time of the May 1991 rating 
decision included:  the veteran's service medical records, 
the reports of VA examinations that he underwent in May 1986 
and July 1988, and VA clinical records from 1988 to 1991.  
There was no medical evidence of record, however, of either a 
current disability or a nexus between a current disability 
and left eye symptoms in service.  

3.  Evidence received since the May 1991 rating decision 
shows an intercurrent left eye injury was treated and healed 
in 1992.  There still is no medical evidence of current 
disability or medical evidence linking a current disability 
to left eye symptoms in service.  

4.  Evidence of an injury in service, received since the May 
1991 rating decision, is cumulative of the evidence 
previously of record at the time of that decision.

CONCLUSION OF LAW

The May 1991 rating decision that denied service connection 
for a left eye disorder is final; the evidence received since 
that decision is not new and material, and the veteran's 
claim for service connection for a left eye disorder cannot 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
two.  Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In May 1991, the RO denied the veteran's claim for service 
connection for residuals of a left eye injury.  Evidence of 
record at the time of the May 1991 rating decision included:  
the veteran's service medical records (SMRs), the reports of 
VA examinations that he underwent in May 1986 and July 1988, 
and VA clinical records from 1988 to 1991.  He was notified 
in June 1991 of that RO decision, and he did not appeal.  
Decisions of the RO which, as here, are not appealed 
are final and binding on the veteran based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed and not appealed, 
however, the claim will be reopened and the former 
disposition reviewed, de novo.  38 U.S.C.A. § 5108 (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. Cir. 
1998).  

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(f)).  The 
rating decision, statement of the case, and supplemental 
statement of the case and other correspondence notified the 
veteran and his representative of the evidence necessary to 
reopen the claim, and met the notice requirements of the 
Veterans Claims Assistance Act of 2000 and associated 
guidance.  

In this case, the only evidence submitted since the May 1991 
rating decision consists of private medical records from 
December 1992.  They show that the veteran was treated at a 
University Hospital for complaints of left eye pain.  
He reported that he had gotten his finger nail in his eye a 
few years earlier and that he had experienced recurring 
problems since-with the last episode being 2 to 3 years 
immediately preceding the current evaluation.  The diagnosis 
was corneal abrasion, left eye.  Treatment was provided.

The next day, still in December 1992, the veteran reported 
that he had an old injury in 1977 and that it would flare up 
occasionally.  The diagnosis was left corneal abrasion, 
healing well.

On the third and last day of record, also in December 1992, 
the history of an injury in 1977 was repeated.  The 
conjunctiva was injected.  The diagnosis was corneal abrasion 
healed, with continued pain.  A follow up visit to a doctor 
was recommended and is not of record.  

Despite notice, the veteran has not asserted that there is 
any current evidence from a doctor or other medical 
professional which diagnoses a current disability or links it 
to disease or injury in service.  Neither the veteran nor his 
representative have reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Analysis

The December 1992 evidence alluded to above was not 
previously submitted to agency decision makers.  However, the 
regulation requires more to reopen the claim.  The evidence 
must bear directly and substantially upon the specific matter 
under consideration, be neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2000).  

The veteran's 1992 statements referring to an injury in 1977 
are cumulative of his previous statements to that very same 
effect-as to an injury in service, and, therefore, are not 
new and material to his case because he merely is reiterating 
arguments previously made, prior to the RO denying his claim 
in May 1991.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The regulation specifies that new and material evidence can 
not be cumulative or redundant.  United States Court of 
Appeals for the Federal Circuit has held that according to 
the plain language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000).  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the requirements of Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 
8 Vet. App. 69, 74 (1995) and Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (as to determination of whether evidence is 
"new and material" for purposes of reopening a claim), 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  The history of injury in service, 
in 1977, provided by the veteran to private medical personnel 
in December 1992, essentially repeats his previous statements 
and are not new and material.  There are no comments from the 
private medical personnel that in any way endorse or enhance 
the history given by the veteran, himself.  

In addition to not being cumulative or redundant, to be new 
and material, the evidence must bear directly and 
substantially upon the specific matter under consideration, 
and be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2000).  

In 1991, the RO had denied service connection for a left eye 
disorder-noting that an infection in service had cleared and 
there were no residuals on examination for separation from 
service.  At that time, there was no evidence of current 
disability or of a connection between a current disability 
and the episode in service.  In 1998, the veteran submitted 
copies of private medical records made on 3 consecutive days 
in December 1992.  Those records show that he had left eye 
symptoms years after service and that the post-service 
symptoms were treated.  Those records do not present any of 
the evidentiary elements which are critical to the 
establishment of service connection.  They do not show the 
presence of a chronic continuing disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  They also do not 
show a current disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
And, furthermore, they do not show a connection between the 
current disability and a disease or injury in service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  There is nothing in those 1992 
medical records that bears directly and substantially upon 
the specific matter under consideration, or which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a left eye disorder cannot be reopened.  


ORDER

The petition to reopen the claim for service connection for a 
left eye disorder is denied.  



REMAND

As alluded to earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In February 1983, the veteran dislocated the proximal 
interphalangeal (PIP) joint of his right little finger.  He 
alleges that he has chronic residuals from that trauma.  
VCAA, to be codified at 38 U.S.C. § 5103A(d), provides for 
the examination of claimants for compensation.  The veteran 
should be examined in compliance with the VCAA.  Similarly, 
he should be examined for PTSD.

In October 1997, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.304(f) (1998).  Subsequently, to 
comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997), VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f).  The RO should 
provide the veteran notice of the new regulation.  

If PTSD is diagnosed, the RO also should give the veteran an 
opportunity to provide more detailed stressor information.

Accordingly, the claims for service connection for residuals 
of a dislocation of the proximal interphalangeal joint of the 
right little finger and PTSD are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be examined to 
determine if he has chronic residuals of 
the dislocation of his PIP joint of his 
right little finger during service, in 
February 1983.  The entire claims folder, 
including a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  All indicated tests and studies 
should be accomplished.  The examiner 
should express an opinion as to whether it 
is as likely as not that the veteran has 
residuals of the dislocation of the PIP 
joint of his right little finger.  Any 
residuals should be described in detail.  

3.  The veteran should undergo a VA 
psychiatric examination.  The entire 
claims folder, including a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished.  
The examiner should express an opinion 
concerning the following:  

A.  What is the veteran's current 
psychiatric diagnosis?  

B.  Does the veteran have PTSD?

C.  If the veteran has PTSD, what 
are his stressors?  

D.  If the veteran has any other 
psychiatric diagnosis, it is as 
likely as not that the current 
diagnosis is related to the tension 
headaches or situational reaction 
diagnosed in service?  

E.  If the veteran has any other 
psychiatric diagnosis, it is as 
likely as not that the current 
diagnosis is the result of disease 
or injury in service?  

4.  If PTSD is diagnosed, the RO should 
give the veteran an opportunity to provide 
more detailed stressor information.  The 
RO should then take any necessary action 
to verify the claimed stressors, in 
accordance with the VCAA and guidance 
issued pursuant to that Act.  

5.  Thereafter, the RO should readjudicate 
the claims for service connection for 
residuals of the PIP joint dislocation and 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should include the new provisions of 
38 C.F.R. § 3.304(f).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals




 



